    Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 1 of 22 PageID #:717




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 LAITH SAUD,                                    )
                                                )
                 Plaintiff,                     )
                                                )          Case No. 19-cv-3945
         v.                                     )
                                                )          Judge Robert M. Dow, Jr.
 DEPAUL UNIVERSITY, KAREN                       )
 TAMBURRO, and MARLA MORGEN,                    )
                                                )
                 Defendants.                    )

                              MEMORANDUM OPINION AND ORDER

       Plaintiff Laith Saud (“Plaintiff”) brings suit against Defendants DePaul University

(“DePaul”), Karen Tamburro (“Tamburro”), and Marla Morgen (“Morgen”) (together,

“Defendants”) for various state and federal claims arising out of Plaintiff’s employment at DePaul

as an adjunct professor. Currently before the Court are Defendants’ motion [43] to dismiss

Plaintiff’s governing second amended complaint (“Complaint”) for failure to state a claim and

Plaintiff’s motion [51] for leave to file a third amended complaint. For the following reasons,

Defendants’ motion to dismiss [43] is granted in part and denied in part. Plaintiffs’ Title VII claims

are dismissed due to Plaintiff’s failure to file a timely charge with the EEOC and/or failure to state

a claim. Plaintiff’s Section 1981 racial discrimination claim will be allowed to proceed. Plaintiff’s

Title IX gender discrimination claim, which he filed to preserve his right to appeal the Court’s

previous dismissal of that claim, is dismissed. The Court declines to exercise supplemental

jurisdiction over Plaintiff’s remaining claims for violation of state law, for the same reasons

explained in its last opinion, see [36] at 13-20. Plaintiff’s motion for leave to file a third amended

complaint [51] is denied without prejudice as it pertains only to Plaintiff’s state law claim for false

light invasion of privacy and proposed state law claim for intentional infliction of emotional
     Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 2 of 22 PageID #:718




distress, see [51] at 1, over which the Court thus far has declined to exercise supplemental

jurisdiction. However, Plaintiff is given leave to file a renewed motion for leave to file a third

amended complaint if he wishes to pursue a Title VII post-employment retaliation claim based on

the republication of the student newspaper article at issue in this case and believes that such a claim

can be maintained consistent with Rule 11. If Plaintiff files a renewed motion for leave to amend

to add another federal claim, he may also include in the proposed amended complaint his state law

claims provided that he also files a motion to reconsider the Court’s ruling that declines to exercise

supplemental jurisdiction, along with reasons that the new federal claim, if allowed to proceed,

shifts the discretionary analysis in regard to maintaining supplemental jurisdiction [see 36, at 13-

20]. Any further motions to amend and/or for reconsideration must be filed no later than October

23, 2020. If Plaintiff does not wish to file any additional motions and will proceed on the Section

1981 racial discrimination claim only, he should advise the Courtroom Deputy as soon as that

decision is made so that the Court can request a joint status report and/or set the matter for a

telephonic status hearing. If one or more motions is filed, the Court will set a briefing schedule.

I.      Motion to Dismiss

        A.     Background

        The following facts are taken from Plaintiff’s Complaint and assumed to be true for

purposes of Defendants’ motion to dismiss. Plaintiff, an Arab American male and former

professor at DePaul, brought this action against his former employer for an allegedly botched

investigation into allegations of sexual misconduct involving a student, failing to defend him in

the student’s civil suit, and not rehiring him. For purposes of deciding the motion to dismiss, the

Court must accept as true all well-pleaded factual allegations and draw all reasonable inferences




                                                  2
    Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 3 of 22 PageID #:719




in favor of Plaintiff. Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 443-44 (7th Cir.

2009); Killingsworth v. HSBC Bank Nev., N.A., 507 F.3d 614, 618 (7th Cir. 2007).

       In 2005, DePaul hired Plaintiff as an adjunct professor in its Religious Studies Department.

Plaintiff’s courses were popular, and in 2010 he was promoted to Visiting Assistant Professor, a

position with a contract subject to review and renewal at the end of each academic term. In 2016,

Plaintiff began a romantic relationship with a student in one of his classes. At that time, DePaul

had no policy prohibiting such relationships between students and faculty. The Complaint does

not go into detail, but at some point the relationship apparently soured. In spring 2017, Plaintiff

received an attorney’s lien letter from an attorney representing the student. The letter accused

Plaintiff of sexual misconduct but did not provide details of the allegedly wrongful acts. Around

the same time, DePaul told the two Visiting Assistant Professors in the Religious Studies

department—Plaintiff and a white male—that their positions were being “shifted” due to

“budgetary reasons.” [40] at 5. The chair of the Religious Studies department, Khaled Keshk

(“Keshk”), proposed that Plaintiff and the other Visiting Assistant Professor teach as adjunct

professors in the department. Keshk also emailed Plaintiff and the other Visiting Assistant

Professor and invited them to propose “Enhanced Pay,” a bonus on top of the regular adjunct

salary. Plaintiff did so. Ultimately, the other Visiting Assistant Professor returned to work as an

adjunct the following academic year. Plaintiff did not.

       In May 2017, Tamburro, DePaul’s Title IX Coordinator, began investigating alleged sexual

misconduct by Plaintiff. Keshk told Plaintiff that he was being investigated and said “he did not

think Plaintiff would be treated fairly because he is a male of Arab heritage, considering DePaul’s

history.” [40] at 6. Tamburro met with Plaintiff but did not convey to Plaintiff any specific

allegations against him. Plaintiff said that he had been in a consensual relationship with the student



                                                  3
    Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 4 of 22 PageID #:720




and that she had become upset with him in February 2017 when he didn’t respond to her text

messages within a day. Plaintiff denied using his position as a professor for sexual favors and said

that he gave A grades to all students who attended and participated in his course. Tamburro

attempted to contact the student, both directly and through her attorneys. Neither the student nor

her attorneys cooperated with the investigation or provided further detail regarding the alleged

sexual misconduct. Sometime in May 2017, Tamburro completed her investigation and issued a

report finding that Plaintiff did not violate any of DePaul’s policies.

       In June 2017, Plaintiff emailed Tamburro and wrote that he believed he was the victim of

sexual misconduct by the student because he was being used as a conduit for her to sue DePaul.

[40] at 7. Tamburro did not reply to Plaintiff’s email, nor did she open an investigation in response.

       On June 29, 2017, the student filed a lawsuit alleging common law battery and violation of

the Illinois Gender Violence Act (“GVA”) against Plaintiff and negligent hiring and supervision

against DePaul. Among other things, the lawsuit alleged that Plaintiff had been the subject of

“many complaints of harassment” at DePaul, had taken the student to dinner and had “plied her

with alcohol,” and “forcibly” pursued sex with her twice. See [40] at 8. Plaintiff denies these

allegations.

       Morgen, Senior Associate General Counsel at DePaul, told Plaintiff that pursuant to the

terms of DePaul’s Bylaws, DePaul would indemnify and defend him. DePaul selected and began

paying for Plaintiff’s attorneys, who entered into a Joint Defense Agreement (“JDA”) with DePaul.

Shortly after the student filed her lawsuit, DePaul withdrew its offer to have Plaintiff teach as an

adjunct in the upcoming academic year. Tamburro also reopened her investigation into Plaintiff’s

alleged misconduct. Neither the student nor her attorneys cooperated with the second investigation

either, but the school’s findings changed.            According to Tamburro’s second report, a



                                                  4
    Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 5 of 22 PageID #:721




preponderance of the evidence did not support a finding that Plaintiff committed battery or abused

his position, but it did support a finding that he had sexually harassed the student. Plaintiff alleges

that Tamburro’s methods and findings failed to adhere to federal guidelines, or DePaul’s

procedures, on conducting Title IX investigations. [40] at 10. DePaul then sent Plaintiff a letter

stating that he was not eligible for future employment at DePaul and was barred from DePaul

sponsored or co-sponsored events. Further, DePaul told Plaintiff that the investigation was closed

and would not be reopened.

       The student’s lawsuit continued. Plaintiff filed a verified answer denying that he ever used

his position or grades for sexual favors and that the encounters alleged by the student ever took

place. He also countersued for defamation. DePaul was dismissed from the case in February 2018,

and the student filed a notice of appeal. As described below, the state trial court ultimately found

Plaintiff not liable for battery or for violations of the Gender Violence Act and also found for

Plaintiff in his defamation counterclaim against the student.

       On April 2, 2018, the DePaulia published an article about the lawsuit. The DePaulia is

DePaul’s school newspaper, which publishes articles written by student journalists who are

advised by faculty at DePaul’s College of Communication. The article, entitled “Power Player:

Former DePaul student sues ex-professor for sexual coercion,” described the litigation and

repeated allegations from the state court complaint that Plaintiff denies, including that Plaintiff

had been the subject of “many complaints of harassment” at DePaul, “plied” the student with

alcohol, and used his position to coerce the student into having sex with him. [40] at 15-16. The

article was posted on the DePaulia website and was “pinned” on the DePaulia’s Twitter account

for several months, meaning that it appeared at the top of the Twitter page, above articles more

recently published and tweeted by the paper. Plaintiff, on the advice of his attorneys, provided no



                                                  5
    Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 6 of 22 PageID #:722




statement to the DePaulia, and his attorneys did not comment either. Later in April 2018, DePaul

and the student settled. DePaul allegedly pressured Plaintiff to settle, but he refused. DePaul, via

Morgen, informed Plaintiff that it would no longer defend or indemnify him (but did not notify

Plaintiff that it was terminating the Joint Defense Agreement).

       A year later, on April 15 and 16, 2019, a bench trial was held in the case. The trial judge

found for Plaintiff on his defamation claim and on the student’s claims. The trial court found that,

on the night the student claimed the assault had occurred, she and Plaintiff had dinner together but

did not have sexual intercourse at all; Plaintiff did not force her to drink alcohol; and Plaintiff

never offered her anything, threatened her, or had any quid pro quo arrangement with her.

       Since being barred from teaching at DePaul, Plaintiff has been unable to find work. The

DePaulia article remains on the first page of search results when conducting a Google search of

Plaintiff’s name, and at least one prospective employer told Plaintiff that news of the student’s

lawsuit is the reason that he was not considered for employment.

       On June 12, 2019, Plaintiff filed the complaint [1] in the instant case. On July 19, 2019,

he filed an amended complaint [17], which the Court dismissed in part. Specifically, the Court

dismissed Count I (Section 1983 due process) with prejudice; dismissed Count II (Title IX

discrimination) without prejudice and leave to replead Title VII claims; denied the motion to

dismiss Count III (Section 1981 racial discrimination); and declined to exercise supplemental

jurisdiction over Plaintiff’s state law claims. See [36]. The Court also denied Plaintiff’s motion

for a preliminary injunction.

       Plaintiff then filed the currently operative Complaint, which contains thirteen counts: Title

VII claims based on race (I), national origin (II), gender (III), retaliation (IV), and “harassment,”

i.e. hostile work environment (V); a Title IX claim based on gender (VI); a claim for racial/ethnic



                                                 6
    Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 7 of 22 PageID #:723




discrimination in violation of 42 U.S.C. § 1981 (VII); and state law claims for breach of contractual

obligations to defend and indemnify (VIII), breach of fiduciary duties to defend and indemnify

(IX), breach of employment contract (X), breach of fiduciary duty in employment contract (XI),

promissory estoppel (XII), and false light invasion of privacy (XIII).

        Currently before the Court is Defendants’ motion [43] to dismiss the Complaint. Also

before the Court is Plaintiff’s motion [51] for leave to file a fourth amended complaint.

        B.      Legal Standard

        Defendants’ Rule 12(b)(6) motion challenges the legal sufficiency of the Complaint. For

purposes of a motion to dismiss under Rule 12(b)(6), the Court “‘accept[s] as true all of the well-

pleaded facts in the complaint and draw[s] all reasonable inferences in favor of the plaintiff.’”

Calderon-Ramirez v. McCament, 877 F.3d 272, 275 (7th Cir. 2017) (quoting Kubiak v. City of

Chicago, 810 F.3d 476, 480-81 (7th Cir. 2016)). To survive a motion to dismiss under Rule 12(b)(

        6), the Complaint must allege facts which, when taken as true, “‘plausibly suggest that the

plaintiff has a right to relief, raising that possibility above a speculative level.’” Cochran v. Illinois

State Toll Highway Auth., 828 F.3d 597, 599 (7th Cir. 2016) (quoting EEOC v. Concentra Health

Servs., 496 F.3d 773, 776 (7th Cir. 2007)). “‘A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” NewSpin Sports, LLC v. Arrow Electronics, Inc., 910 F.3d

293, 299 (7th Cir. 2018) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The Court reads

the Complaint and assesses its plausibility as a whole. See Atkins v. City of Chicago, 631 F.3d

823, 832 (7th Cir. 2011).




                                                    7
    Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 8 of 22 PageID #:724




       C.      Analysis

               1.     Title VII Claims

       Defendants move to dismiss all of Plaintiff’s Title VII Claims on the basis (among others)

that they are time-barred due to Plaintiff’s failure to file a charge with the EEOC within 300 days

of the alleged unlawful employment practices, as required by 42 U.S.C. § 2000e-5(e)(1). As

Plaintiff points out, “[a] plaintiff is not required to plead elements in his or her complaint that

overcome affirmative defenses, such as statute-of-limitations defenses.” NewSpin, 910 F.3d at

299. “However, ‘when a plaintiff’s complaint nonetheless sets out all of the elements of an

affirmative defense, dismissal under Rule 12(b)(6) is appropriate.’” Id. at 299-300 (quoting Indep.

Tr. Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930, 935 (7th Cir. 2012)).

       The Court may take judicial notice of the charge that Plaintiff filed with the EEOC, which

Defendants attach to the motion to dismiss; Plaintiff does not challenge the accuracy of the charge

or the date it was filed. See Anderson v. Centers for New Horizons, Inc., 891 F. Supp. 2d 956, 959

(N.D. Ill. 2012) (taking judicial notice of “plaintiff's IDHR and EEOC charges attached to

defendants’ motion as well as IDHR records submitted by the parties”); Metz v. Joe Rizza Imports,

Inc., 700 F. Supp. 2d 983, 989 n.2 (N.D. Ill. 2010) (taking judicial notice of EEOC charge and

determination letters attached to motion to dismiss).

       Plaintiff filed his charge with the EEOC on November 5, 2019. Thus, unless tolling or

similar doctrines apply, the following alleged unlawful employment practices, which are alleged

in support of some or all of Plaintiff’s Title VII claims, would not be actionable because they

occurred more 300 days before Plaintiff filed his charge with the EEOC: (a) Plaintiff complained

to Tamburro and Morgen about allegedly being the victim of sexual misconduct, but did not

receive a response (June 2017); (b) DePaul withdrew its offer for Plaintiff to teach as an adjunct



                                                 8
    Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 9 of 22 PageID #:725




(October 2017); (c) DePaul issued its determination that Plaintiff violated its sexual harassment

policy and barred Plaintiff from future employment (October 2017); (d) DePaul stopped defending

Plaintiff in the lawsuit brought by his former student (April 2018); and (e) the DePaulia article

was published (April 2018). See Formella v. Brennan, 817 F.3d 503, 511 (7th Cir. 2016)

(doctrines of waiver, estoppel, and equitable tolling apply to limitations periods for employment

discrimination claims); cf. Morgan, 536 U.S. at 113 (cautioning that doctrines of waiver, estoppel,

and equitable tolling “are to be applied sparingly”).

                       a.     Equitable Estoppel

       Plaintiff argues that equitable estoppel should apply to extend the time for filing an EEOC

charge because, from the time he “was falsely accused in the summer of 2017 until his trial in

April 2019, DePaul leveraged and misled Plaintiff to prevent him from seeking legal action against

it.” [45] at 3. As the case relied on by Plaintiff explains, see id. at 5, equitable estoppel “comes

into play if the defendant takes active steps to prevent the plaintiff from suing in time, as by

promising not to plead the statute of limitations.” Smith v. City of Chicago Heights, 951 F.2d 834,

840 (7th Cir. 1992). “This doctrine addresses itself to the circumstances in which a party will be

estopped from asserting the statute of limitations as a defense to an admittedly untimely action

because his conduct has induced another into forebearing suit within the applicable limitations

period.” Id.

       Here, Plaintiff does not allege any facts or make any arguments suggesting that Defendants

led Plaintiff to believe that he did not need to comply with the 300-day deadline for filing an EEOC

charge. Although Plaintiff and DePaul allegedly signed a Joint Defense Agreement, Plaintiff does

not allege that this somehow prevented him from taking legal action against DePaul or led him to

believe that any claims he might have against DePaul would be tolled. In short, there is nothing



                                                 9
   Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 10 of 22 PageID #:726




to suggest that DePaul engaged in any “deliberate design” that it “unmistakably understood would

cause [Plaintiff] to delay filing his charge.” Teague v. Northwestern Memorial Hosp., 836 F. Supp.

2d 727, 731 (N.D. Ill. 2011); see also Williamson v. Indiana University, 345 F.3d 459, 463 (7th

Cir. 2003) (former professor could not assert equitable estoppel as defense for her failure to file

Title VII gender discrimination claim with EEOC within statutory period, absent showing that

defendant university or EEOC took active steps to prevent her from filing).

                       b.      Equitable Tolling

       Further, the facts alleged in the Complaint undermine any potential equitable tolling

argument that Plaintiff might make. “Equitable tolling permits a plaintiff to avoid the bar of the

statute of limitations if despite all due diligence he is unable to obtain vital information bearing on

the existence of his claim.” Hentosh v. Herman M. Finch Univ. of Health Sciences/The Chicago

Medical School, 167 F.3d 1170, 1174 (7th Cir. 1999). “When determining whether a plaintiff in

fact lacked such vital information, a court must consider whether a reasonable person in the

plaintiff’s position would have been aware of the possibility” that he or she had a discrimination

claim. Id.; see also Haynes v. Indiana University, 902 F.3d 724, 731 (7th Cir. 2018).

       Plaintiff suggests that he did not know about his potential Title VII claims until he

discovered at trial in April 2019 that DePaul employees were engaging in some sort of

“conspiracy” to discriminate against him. However, Plaintiff never even identifies what, exactly,

he discovered at trial that alerted him to his claims. In his response to the motion to dismiss, he

vaguely alludes to a “conspiracy” of DePaul employees that “was not complete until the end of

trial in April 2019.” [45] at 3. In support, Plaintiff cites paragraphs 61 and 62 of the Complaint,

which allege that: (1) Tamburro and Keshk testified inconsistently from their depositions and

contradicted one another regarding the source of information in Tamburro’s October 2017 report;



                                                  10
   Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 11 of 22 PageID #:727




and (2) DePaul’s attorney would not agree to authenticate sign-in records that Plaintiff had

subpoenaed from DePaul, when the former student’s attorney objected. Taking these allegations

as true, they do not provide any insight into how anything that occurred at trial finally alerted

Plaintiff to the fact that he may have been discriminated against years earlier.

       Long before the time of the trial, DePaul had already told Plaintiff that he violated the

sexual harassment policy and was not welcome back due to his relationship with his student

(October 2017); told him that DePaul would no longer defend him in the lawsuit against his former

student (around February 2018, when DePaul settled with the student); and allegedly caused or

encouraged the DePaulia article to be published (April 2018). Even earlier, in May 2017, Plaintiff

allegedly received a warning from his department chair, Keshk, that “he did not think Plaintiff

would be treated fairly” in the sexual harassment investigation “because he is a male of Arab

heritage.” [40] at 6. And in June 2017, Tamburro and Morgen allegedly ignored his complaints

about being the victim of sexual misconduct by the student. Given these allegations, Plaintiff has

no plausible argument that it was somehow only at his trial against his former student that he

realized that he may have Title VII claims against Defendants.

       Finally, even if Plaintiff discovered his claims in April 2019, he does not explain why he

waited until November 2019 to file his EEOC charge. “The plaintiff is not entitled to a renewed

300-day window even when tolling is justified.” Haynes, 902 F.3d at 731. “Instead, tolling is

appropriate only for a length of time within which it would have been reasonable to file a

complaint.” Id. (three months from alleged discovery of racial discrimination claim was long

enough time for plaintiff to file EEOC charge); see also Hentosh, 167 F.3d at 1175 (even if 300-

day period for filing EEOC charge were equitably tolled due to employee’s lack of information

about department chairman's alleged sexual harassment of co-workers, employee’s delay of nearly



                                                 11
   Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 12 of 22 PageID #:728




7 months in filing charge after obtaining such information was unreasonable, rendering charge

untimely). Indeed, by June 2019, Plaintiff already had enough information to file this lawsuit,

which is based on the same facts alleged in the EEOC charge. Even if tolling were appropriate,

Plaintiff waited too long to file his EEOC charge.

                       c.      Continuing Violation Doctrine and Hostile Work Environment
                               Claim

       Plaintiff also asserts that his claims may be timely under a continuing violation theory,

which according to Plaintiff is available “where the nature of the claim involves repeated conduct

that may not be actionable on its own.” [45] at 4. Plaintiff points out that DePaul’s ban on his

employment and participation in events is ongoing and that the DePaulia article is still available

online and has the effect of blacklisting Plaintiff from work in his profession. Plaintiff also alludes

generally to a “conspiracy” against him that continued until April 2019, as described above.

       In Morgan, the Supreme Court explained that “discrete acts such as termination, failure to

promote, denial of transfer, or refusal to hire are easy to identify” and therefore “[e]ach incident

of discrimination and each retaliatory adverse employment decision constitutes a separate

actionable ‘unlawful employment practice’” for purposes of charge-filing requirement. 536 U.S.

at 114. “A discrete retaliatory or discriminatory act ‘occurred’ on the day that it ‘happened.’” Id.

at 110. A party therefore must file a charge with 300 days of the act, “or lose the ability to recover

for it.” Id. By contrast, hostile work environment claims involve the accumulation of repeated

conduct over time, and thus “[i]n order for [a] charge [alleging hostile work environment] to be

timely, the employee need only file [it] within ... 300 days of any act that is part of

the hostile work environment.” Id. at 118; see also Outley v. City of Chicago, 407 F. Supp. 3d

752, 761-62 (N.D. Ill. 2019). In considering whether the continuing violation doctrine might apply




                                                  12
   Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 13 of 22 PageID #:729




to Plaintiff’s Title VII claims, the Court first considers the discrimination and retaliation claims,

and then separately addresses the hostile work environment claim.

       The revocation of Plaintiff’s offer to adjunct and ban on employment—essentially,

termination events—are prototypical “discrete” discriminatory or retaliatory events to which the

continuing violation doctrine does not apply. See Morgan, 536 U.S. at 114; Outley, 407 F. Supp.

3d at 761–62; Lohrasbi v. Board of Trustees of the University of Illinois, 147 F. Supp. 3d 746, 753-

54 (C.D. Ill. 2015) (placement of professor on administrative leave, issuance of notice of trespass

to professor, and denial of emeritus status to professor upon his retirement, were discrete acts of

the university board of trustees that could not be tied together under continuous violation theory).

The fact that Plaintiff has been barred from future employment and events at DePaul does not

transform discrete discriminatory events into a “continuing” violation for which an employer

forever remains subject to suit. If that were the law, it would mean that “the EEOC’s inclusion of

a 300-day filing window would be useless, as the time-limit could never begin to run” when an

employer is terminated with the understanding that he will not be rehired. Lohrasbi, 147 F. Supp.

3d at 753 (rejecting argument that “employers who decide not to hire, promote, or grant a

retirement status to an individual are forever subject to suit because the individual continues to be

deprived of the position or title every day thereafter”).

       The accrual date for Plaintiff’s claim based on Tamburro and Morgen allegedly ignoring

his complaints about being the victim of sexual misconduct by his former student is less precise

than the date his employment was permanently terminated. Nonetheless, at the latest, Plaintiff

would have known by the same time he was banned from employment at DePaul for alleged sexual

harassment that Tamburro and Morgen were not going to take any action on his emails from

months earlier. Finally, DePaul’s refusal to defend Plaintiff and the publication of the DePaulia



                                                 13
   Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 14 of 22 PageID #:730




article both occurred on discrete and easily identifiable dates—the refusal when DePaul informed

Plaintiff of its decision, and the article when it was published. In sum, the facts alleged in the

complaint, and the EEOC charge of which the Court can take judicial notice, establish that Plaintiff

failed to file an EEOC charge within 300 days of Defendants’ (a) rescinding his adjunct offer, (b)

banning him from future employment and events at DePaul, (c) ignoring his complaints of

discrimination, (d) informing him that DePaul would no longer defend him, or (e) causing or

encouraging the original publication of the DePaulia article disparaging him.

       The Court now turns to the hostile work environment claim, to which the continuing

violation doctrine might apply, per Morgan. To state a hostile work environment claim, a plaintiff

must allege that: (1) he was subject to unwelcome harassment, (2) the harassment was based on

his membership in a protected class or in retaliation for protected activity; (3) the harassment was

severe or pervasive so as to alter the conditions of employment and create a hostile or abusive

working environment; and (4) there is basis for employer liability. Alamo v. Bliss, 864 F.3d 541,

550 (7th Cir. 2017); see also Huri v. Office of the Chief Judge of the Circuit Court of Cook Cty.,

804 F.3d 826, 833–34 (7th Cir. 2015). The work environment must be both objectively and

subjectively offensive, with the objective offensive of a work environment determined by

considering “the severity of the conduct, its frequency, whether it is merely offensive as opposed

to physically threatening or humiliating, and whether it unreasonably interfered with an

employee’s work performance.” Swyear v. Fare Foods Corp., 911 F.3d 874, 881 (7th Cir. 2018).

       The Complaint alleges that the following acts constitute “harassment” for purposes of his

hostile work environment claim: “DePaul’s (continued) publication/posting of the article in The

DePaulia and on Twitter, DePaul faculty’s conduct at trial (including providing false testimony

and refusing to authenticate documents as requested by the trial court) and DePaul’s (continued)



                                                14
   Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 15 of 22 PageID #:731




ban prohibiting Plaintiff from seeking employment or from participating in DePaul sponsored or

co-sponsored events constitute harassment.” [40] at 22. The problem with these allegations is not

timeliness, but the fact that     they concern solely events that occurred after Plaintiff was

terminated—by which point Plaintiff had no “working environment” at DePaul nor “conditions of

employment” with the school. Plaintiff has not pointed to, and the Court has not found, any

authority for the proposition that a hostile work environment claim may be maintained on such

allegations.

       Plaintiff maintains that he has a viable hostile work environment claim because “the

Seventh Circuit applies a broad interpretation of adverse actions and recognizes post-employment

retaliation.” [45] at 9. Plaintiff is correct that “former employees, in so far as they are complaining

of retaliation that impinges on their future employment prospects or otherwise has a nexus to

employment, do have the right to sue their former employers.” Veprinsky v. Fluor Daniel, Inc.,

87 F.3d 881, 891 (7th Cir. 1996) (emphasis added). Thus, for instance, in Greengrass v. Int’l

Monetary Systems Ltd., 776 F.3d 481 (7th Cir. 2015), the Seventh Circuit held that a former

employee was subjected to an adverse employment action when, after she left the defendant’s

employment, the defendant listed her name in publicly available SEC filings and referred to her

EEOC complaint as meritless. The appellate court reasoned that a worker’s decision to file an

EEOC complaint might be negatively viewed by future employers and naming EEOC claimants

in publicly available SEC filings could dissuade a reasonable worker from making or supporting

a charge of discrimination. Id. at 486-87. Veprinsky and Greengrass both involved retaliation

claims, not a hostile work environment claim like Plaintiff is attempting to assert here. Hostile

work environment claims are evaluated differently. A plaintiff in a hostile work environment

claim is not required to show that he was subjected to an adverse employment action—a term that



                                                  15
   Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 16 of 22 PageID #:732




the Seventh Circuit has interpreted broadly to include certain post-employment conduct—but

rather that he was subject to harassment that was so “severe or pervasive … as to alter the

conditions of employment and create a hostile or abusive working environment.” Alamo, 864 F.3d

at 550. Once Plaintiff was terminated, he was no longer in a “working environment” or subject to

any “conditions of employment,” because he was not an employee at all. The facts alleged do not

plausibly suggest that Plaintiff has a viable hostile work environment claim and therefore that

claim is dismissed without prejudice.

                       d.      Conduct at Trial

       The only allegation Plaintiff makes concerning an adverse employment action that

occurred within the 300 days before Plaintiff filed his EEOC charge is that Defendants

“undermined [him] at trial” in April 2019. [40] at 21, 23. Plaintiff makes this allegation in support

of his claims for gender discrimination (Count III) and retaliation (Count IV). The problem with

this aspect of Plaintiff’s pleading is that the Complaint’s allegations do not plausibly support that

any conduct at trial constituted an “adverse employment action,” which is an element of a claim

for either gender discrimination or retaliation.

       For purposes of a Title VII retaliation claim, an adverse action is one that is “materially

adverse to a reasonable employee, such that a reasonable employee would have been deterred from

making or supporting an investigation of discrimination.” Robertson v. Dep’t of Health Servs.,

949 F.3d 371, 382 (7th Cir. 2020); see, e.g., Huri, 804 F.3d at 833 (employee adequately pleaded

Title VII retaliation by alleging that after she filed EEOC charges and made internal complaints,

she was subjected to adverse employment actions including screaming, false disciplinary reports,

mistreatment of her daughter, exclusion from social functions, and denial of time off). In

comparison, “employees who bring a Title VII claim of discrimination (rather than retaliation)



                                                   16
   Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 17 of 22 PageID #:733




have a heavier burden: an ‘adverse employment action’ in those cases must visit upon a plaintiff a

significant change in employment status, and often involves the employee’s current wealth, her

career prospects, working conditions, etc.” Id. at 833, n.3. Thus, for purposes of a Title VII

discrimination claim, an “adverse action” must be “more disruptive than a mere inconvenience or

an alteration of job responsibilities,” but does not require “a change in pay and benefits,” with

examples of qualifying actions including: “(1) reductions in compensation, fringe benefits, or other

financial terms of employment, including termination; (2) preventing an employee from using the

skills she developed and in which she is trained, such that those skills atrophy and her long-term

career prospects are reduced; or (3) changing an employee’s work conditions in a way that subjects

h[er] to a humiliating, degrading, unsafe, unhealthful, or otherwise significantly negative alteration

in h[er] workplace environment” Terry v. Gary Community School Corp., 910 F.3d 1000, 1005

(7th Cir. 2018) (internal quotation marks and citation omitted).

       The Court first considers Title VII discrimination based on sex. Plaintiff implies that

DePaul’s actions at trial were an adverse employment action because they somehow made it more

difficult for Plaintiff to find new employment. See [45] at 8 (acknowledging that “Plaintiff did

indeed win his trial, but that is not where the analysis should stop” because “DePaul’s conduct has

rendered him unemployable”). However, there are no factual allegations in the Complaint, or

arguments in Plaintiff’s brief, hinting that it was DePaul’s conduct at trial—rather than the time-

barred adverse actions discussed above—that somehow hurt Plaintiff’s career prospects. The

Complaint alleges that Tamburro and Keshk testified inconsistently; however, Plaintiff does not

identify the inconsistencies or explain their materiality to either the former student’s suit against

Plaintiff, this suit, or Plaintiff’s subsequent attempts to obtain employment. The Complaint also

alleges that DePaul’s attorney refused to authenticate certain documents. But the documents were



                                                 17
   Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 18 of 22 PageID #:734




subsequently admitted through Plaintiff’s testimony. Perhaps most importantly, Plaintiff won his

bench trial—a result that presumably would, if anything, help rather than hurt Plaintiff’s

employment prospects. In short, there is nothing in the Complaint or Plaintiff’s brief that plausibly

supports a conclusion that DePaul’s alleged behavior at his trial constituted an adverse

employment action for purposes of a Title VII discrimination suit.

       That leaves retaliation, and the question of whether, taking Plaintiff’s allegations as true

and drawing all inferences in his favor, a reasonable employee who was subjected to DePaul’s

treatment at trial would have been deterred from making or supporting an investigation of

discrimination. See Robertson, 949 F.3d at 382. “[E]xcept in rare cases, conduct occurring within

the scope of litigation does not provide grounds for a retaliation claim.” Beltran v. Brentwood

North Healthcare Center, LLC, 426 F. Supp. 2d 827, 833 (N.D. Ill. 2006) (citing Steffes v. Stepan

Co., 144 F.3d 1070, 1075 (7th Cir. 1995)). The Complaint’s allegations about what actually

occurred at his trial—considered along with the equally unilluminating response brief—are so

threadbare that they do not support the inference needed to plausibly suggest that this is such a

“rare case.” Perhaps with more detail, Plaintiff might overcome this defect, but as it stands the

Complaint is insufficient to support an inference that Tamburro and Keshk acted in some manner

at Plaintiff’s trial that “a reasonable employee would have been deterred from making or

supporting an investigation of discrimination” based on such conduct. Robertson, 949 F.3d at 382.

       For these various reasons, the Court grants Defendant’s motion to dismiss all of Plaintiff’s

Title VII claims.




                                                 18
   Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 19 of 22 PageID #:735




               2.      Title IX claim (Count VI)

       The Court also grants Defendant’s motion to dismiss Plaintiff’s Title IX claim, which the

Court previously dismissed on Title VII preemption grounds, see [36] at 8-11, and Plaintiff refiled

solely to preserve the claim for appeal, see [45] at 9.

               3.      Section 1981 claim

       Defendants argue that Plaintiff’s new allegations in support of his § 1981 claim (Count

VII) should be dismissed, even though the Court previously denied Defendants’ motion to dismiss

that claim. In particular, Defendants explain that Plaintiff has added a new allegation that DePaul’s

Title IX investigation, which resulted in banning Plaintiff from future employment at DePaul, “was

arbitrary and capricious, and not routinely imposed in all cases involving faculty accused of sexual

harassment at DePaul.” [44] at 8. Defendants argue that this “new allegation is a thinly veiled

attempt to rekindle the due process claims this Court already dismissed and does not state a claim

for a § 1981 violation.” Id. Motions to dismiss are not properly directed at individual factual

allegations. See BBL, Inc. v. City of Angola, 809 F.3d 317, 325 (7th Cir. 2015). To the extent that,

at the litigation proceeds, Plaintiff attempts to revive a claim that has already been dismissed, the

Court will take action as necessary.

               4.      State Law Claims and Supplemental Jurisdiction

       In its prior opinion, the Court declined to exercise supplemental jurisdiction over Plaintiff’s

state law claims because none of the facts necessary to resolution of the state law claims are more

than tangentially related to sole remaining federal claim, and state law claims would substantially

predominate over federal claims. See [36] at 13-17. The only claims that Plaintiff attempted to

add since the Court issued that opinion are the Title VII claims, which are all being dismissed for

the reasons explained above. Therefore, there is no basis for the Court to reconsider its prior



                                                 19
   Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 20 of 22 PageID #:736




decision concerning supplemental jurisdiction. The state law claims are therefore dismissed

without prejudice.

III.   Motion for Leave to Amend

       Plaintiff seeks leave to file a third amended complaint to add allegations concerning

DePaul’s alleged recent republication of the DePaulia article. Plaintiff explains that he is adding

these allegations to (1) address the statute of limitations problem with his “false light” state law

claim; and (2) support a proposed new state law IIED claim. See [51] at 1. Defendants oppose

amendment on the basis that it would be futile.

       Rule 15(a)(2) provides that courts “should freely give leave [to amend a pleading] when

justice so requires.” Fed. R. Civ. P. 15(a)(2). Nonetheless, the Seventh Circuit has upheld the

“broad discretion” of district courts “to deny leave to amend where there is undue delay, bad faith,

dilatory motive, repeated failure to cure deficiencies, undue prejudice to the defendants, or where

the amendment would be futile.” Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009).

The Court denies Plaintiff’s existing motion for leave to amend without prejudice because the

proposed amendments would simply add additional state law claims that would further

predominate over the federal claims. Simply put, based on the existing pleadings and the Court’s

rulings, the Court would decline supplemental jurisdiction over the amended false light claim and

proposed new IIED claim for the same reasons explained in this and the Court’s prior opinions.

       However, the case law makes clear that plaintiffs must plead facts sufficient to state a claim

and need not identify the appropriate legal theories that match up with those facts, or indeed any

legal theories at all. See Rabe v. United Airlines, Inc., 636 F.3d 866, 872 (7th Cir. 2011) (“A

complaint need not identify legal theories, and specifying an incorrect theory is not a fatal error”)

(citing Williams v. Seniff, 342 F.3d 774, 792 (7th Cir. 2003)); KFC Corp. v. Iron Horse of Metairie



                                                  20
   Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 21 of 22 PageID #:737




Road, LLC, 2020 WL 3892989, at *3 (N.D. Ill. July 10, 2020) (“it is axiomatic that a plaintiff is

not required to plead legal theories”); Kyle v. Brennan, 2020 WL 1330371, at *4 (N.D. Ill. Mar.

23, 2020) (same). Although all of the acts of retaliation featured in the argument section of

Plaintiff’s brief occurred more than 300 days before he filed his EEOC charge, and therefore are

time barred, he also alleges that the DePaulia article at the heart of this litigation was republished.

This factual allegation raises at least the possibility of a viable Title VII claim for post-employment

retaliation.

        While a court should not dismiss viable claims lurking in the factual allegations of a

complaint, at the same time it is not the Court’s role to investigate the basis for such claims, or to

determine whether parties may pursue them consistent with Federal Rule of Civil Procedure 11.

For that reason, the Court will allow Plaintiff one more—and barring unforeseen circumstances,

likely only one more—opportunity to seek leave to replead. If counsel believes that a Title VII

claim for post-employment retaliation can be maintained, Plaintiff may file another motion for

leave to replead. As noted above, ff Plaintiff files a renewed motion for leave to amend to add

another federal claim, he may also include in the proposed amended complaint his state law claims

provided that he also files a motion to reconsider the Court’s ruling that declines to exercise

supplemental jurisdiction, along with reasons that the new federal claim, if allowed to proceed,

shifts the discretionary analysis in regard to maintaining supplemental jurisdiction [see 36, at 13-

20]. Any further motions to amend and/or for reconsideration must be filed no later than October

23, 2020. If Plaintiff does not wish to file any additional motions and will proceed on the Section

1981 racial discrimination claim only, he should advise the Courtroom Deputy as soon as that

decision is made so that the Court can request a joint status report and/or set the matter for a

telephonic status hearing. If one or more motions is filed, the Court will set a briefing schedule.



                                                  21
   Case: 1:19-cv-03945 Document #: 61 Filed: 09/24/20 Page 22 of 22 PageID #:738




IV.    Conclusion
       For these reasons, Defendants’ motion to dismiss [43] is granted in part and denied in part.

Plaintiffs’ Title VII claims are dismissed due to Plaintiff’s failure to file a timely charge with the

EEOC and/or failure to state a claim. Plaintiff’s Section 1981 racial discrimination claim will be

allowed to proceed. Plaintiff’s Title IX gender discrimination claim, which he filed to preserve

his right to appeal the Court’s previous dismissal of that claim, see [36] at 8-11, [45] at 9, is

dismissed. The Court declines at this time to exercise supplemental jurisdiction over Plaintiff’s

remaining state law claims, for the same reasons explained in its last opinion, see [36] at 13-20.

Plaintiff’s motion for leave to file a third amended complaint [51] is denied without prejudice and

with leave to refile on the terms stated above. After Plaintiff makes his decision concerning

whether to file, if a proper basis exists, (a) a further motion for leave to amend and (b) a motion

for reconsideration the Court’s decision declining to exercise supplemental jurisdiction, the Court

will either set a briefing schedule or a deadline for the submission of a joint status report.



Dated: September 24, 2020
                                                               ____________________________
                                                               Robert M. Dow, Jr.
                                                               United States District Judge




                                                  22
